DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are still pending in this Application. 
Response to Arguments/amendments
Applicant’s argument/remarks, on pages 5-6, with respect to rejections to claims 1-4 under 35 USC § 112(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
	On page 5, with respect to rejections for lack of written description, the Applicant argues that:
	“…claim 1 as originally filed defined an optimum value as one "which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function according to the valve-open-degree calculation program." Given the linear nature of the functions described throughout the specification, one of ordinary skill would appreciate that the "optimum" value is that which achieves agreement per the above-quoted features. Thus the disclosure does, in fact, teach how the optimum value is achieved: by "making the pressure value in the vacuum chamber agree with the target value." Nonetheless, claim 1 is amended to replace "optimum" with "necessary." These arguments are respectfully not persuasive.
	In response to the arguments above, The Applicant has not presented any evidence to rebut, overcome or clearly teach the calculation of the optimal/necessary open degree of the valve so that the one of ordinary skill in the art can perform the invention.  Achieving the optimum value and calculating the optimum value are two different functions/functionality of this type of systems. This invention is trying the overcome the problems of the state of the art. The state of the art achieves an optimum/necessary valve open degree by using a flow sensor and detecting that detected pressure in a chamber is equal to a desired target pressure, and whenever the target pressure is reached, the system stops controlling the opening of the valve because the optimum valve opening degree was reached (see [0052] searching for the opening degree). 
	This invention was used first to find an optimum/necessary open degree valve to reach a pressure faster and without using flow sensors or the searching method fo the state of the art (see original disclosure [0049] “The estimated flow rate Fe equivalent to the predetermined flow rate is calculated because the vacuum control valve 30 cannot obtain 25 information about the flow rate from the mass flow controller 20”).
	As stated in the rejection, paragraphs [0044-005] (emphasis added herein) describe the steps for calculating the optimum/necessary valve open degree VO and which includes mathematical relationships. The program and the calculation above is a computer implemented program/method that is short of enabling and teaching one of ordinary skill in the art how the computer or apparatus perform the invention based on the recited steps and the calculations.
	The paragraphs above include a plurality of steps to find/calculate the optimal/necessary open degree that makes a pressure in a chamber reach a target desire pressure. The steps involve the following steps:
	-Start the system with a flow rate (0045)
	-setting the valve to a first open degree randomly selected by a user not by the controller (0046)
	-acquiring a second pressure Pm21 ([0047)
	-calculating an estimated flow rate Fe based on a linear function related to the 11% degree opening and the second pressure measured Pm21
	-the estimated flow rate is the predetermined flow rate that will be used for reaching the target pressure 
	- a linear equation/function is generated based on the target pressure and the estimated flow rate (0051).
	-IT IS POSSIBLE TO OBTAIN the optimum/necessary valve open degree by obtaining the orientation of the linear function (see 0051).
    	Paragraph [0051] clearly recites “ By obtaining an orientation of the linear function 10 LF21, it is possible to obtain the optimum valve open degree VO of the vacuum control valve 30 suitable for making the pressure value in the vacuum chamber 11 agree with the target value Pt at the estimated flow rate Fe, namely at the predetermined flow rate from the thus obtained orientation. 
	The last step and the most important step for teaching the novelty of this invention is not explained or performed by the computer/controller. As clearly stated in the rejection below:
	“The orientation has been interpreted as a slope of the function (slope is M = Y/X) as suggested by the Applicant. In the case of the condition 1 pressure target/Y = 133 and flow rate is Ft = 0.5 L/min (see Fig. 4 and see [0044]). Thus, the slope becomes M =133/0.5 = 266.  The disclosure does not teach or suggests how the optimum valve degree (percentage or value in degrees is obtained) from the orientation. The disclosure does not teach or suggest any correlation, formula, or transforming the slope (m) to a valve opening degrees (in percentages as used in this disclosure). Paragraph 0051 simply states that is possible to obtain the optimum valve open degree VO of the vacuum control from the detected orientation. However, the step of actually determining the optimum valve open degree is not disclosed or suggested. Therefore, the disclosure lacks of sufficient disclosure to perform the limitations above”. 
	Therefore, the arguments ad remarks do not teach or suggest how the calculation of the “necessary open degree…” is achieved and how the computer/controller performs such function. Therefore, the arguments are not persuasive.
	Changing the term “optimum valve open degree” to “a necessary open degree” does not change the rejections or the claimed subject matter since they represent or refer to a same term/function only with a different label. 
	  On page 6, with respect to rejections for lack of enablement, the Applicant argues that:
	“As best understood, this rejection is based upon a faulty understanding of the present application… The statements spanning pages 6-7 of the Office Action relating to Fig. 8 appear to be based on further erroneous understanding of the disclosure”.
	Page 6 par. 5 argues “… In other words, the flow rate of 0.5 L/min
described in <j[ 54 of the published application is not the measurement flow rate Ft but corresponds to the estimated flow rate Fe (see <j[ 59)…
	Then, page 6 par. 6 argues “Depending on a value of the second pressure measured value Pm21, the estimated flow rate Fe can be higher or lower than the measurement flow rate Ft, and Fig. 8 only illustrates one example that the estimated flow rate Fe is higher than the measurement flow rate Ft”. These arguments are respectfully not persuasive.
	In response to the contradictory statements above, The Applicants first states that Ft corresponds to Fe and then it states that they are different. Fig. 8 Clearly teaches that Ft and Fe are different, wherein Fe is higher than the predetermined Ft.
	The Applicant has not provided any evidence or explanation on how this invention is achieved. Furthermore, the Applicant has not rebutted or responded to the Examiner’s rationale and interpretation of the invention and the claimed subject matter based on the original disclosure, as clearly explained in the rejection for lack of enablement. Simply stating that the Examiner’s interpretation is in error without point to the error or without providing explicitly support for each term in the claimed subject matter in the disclosure is not sufficient to overcome the rejection ad provide evidence.
	As explained in the rejection, Fig. 5 corresponds to a mapping to generate linear functions when the pressure is equal to 10 L/min, the pressure valve open degree (valve 30) is changed to several percentages of opening, and the measured pressure at each opening degrees I measured to generate each linear correlation/function. Then, the claimed subject matter or invention makes use of the mapping but changes the flow rate to .5L/min and selects a 11% opening degree to find its corresponding pressure measured Pm21. Fig. 8 shows that Fe is higher than Ft which is impossible since FT is the maximum flow rate possible in the system. Assuming for the sake of understating that the estimated Fe and Pm21 are correct, Fe is equal to predetermined flow rate Ft or .5  L/min for the first condition. According to the applicant Fe = FT (see page 6 par 6) Then, the target pressure is determined for condition 1 and Ft is known since the beginning because the table in Fig. 4 is established. There was not need to estimate Fe since Fe is equal to Ft, wherein Ft and Pressure target are known. Based on the Applicant’s interpretation, there are unnecessary steps such the estimation of Fe. Furthermore, the slope or orientation of the linear function of target pressure and Fe/Ft is the only thing needed and is calculated. Here is the problem, the system or disclosure does not have, does not teach or enable one of ordinary skill in the art the steps or process used to find the right, necessary/optimum valve degree that will make the target pressure be reached in the chamber by controlling the opening degree of the pressure valve of the chamber.  The Examiner suggest the Applicant to provide evidence of the steps that the computer system takes to find the necessary/optimum valve open degree. The rejections are maintained because the arguments are not persuasive. 
Applicant’s argument/remarks, on pages 7, with respect to rejections to claims 1-4 under 35 USC § 112(b) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
	The term “approximate…the pressure value and the predetermined flow rate to a linear function and storing the linear function for each of a plurality of predetermined valve open degrees in the controller according to the mapping program”.
 	It should be -- approximate…a detected pressure value… for each of a plurality of predetermined valve open degrees in the controller according to the mapping program. 
	The claims as recited contains a plurality of errors because the claims limitations refers back terms instances that have not occurred or not positively recited.
	For instance, the following limitations are just one example:
 	“A vacuum control valve configured to adjust a pressure value in the chamber; 
 	pressure sensor configured to detect the pressure value in the chamber;
 	 the vacuum pressure control system is configured to perform pressure value control to make the pressure value in the vacuum chamber…
	 in advance of performing the pressure value control  approximate a relation of the pressure value…for each of a plurality of valve open degrees;    
	the first three instance of the term “pressure value” are not positively/actively being performed or recited in the claim. Furthermore, the mapping program is performed before the system is operated to control a pressure value and the mapping programs determines/obtains not only one a measured value but a plurality of measured values for each open degree.
	Thus, the limitation should be amended to:
	--approximate a relation of a pressure value in the vacuum chamber and a predetermined flow rate to a linear function for each of a plurality of predetermined valve open degrees and storing the linear function in the controller according to the mapping program--
Applicant’s argument/remarks, on pages 8-9. with respect to rejections to claims 1-4 under 35 USC § 102(a) and 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 102(a) and 103(a) have been maintained.
On page 8, the Applicant argues:
“Kamakura does not disclose "a relation ... for each of a plurality of predetermined valve open degrees" or "calculate a necessary valve open degree ... based on the linear function for one of the plurality of predetermined valve open degrees that is closest to the valve open degree of the vacuum control valve" according to claim 1”.	These arguments are not persuasive.
	Kamukura clearly teaches approximate a relation of a pressure value in the vacuum chamber and a predetermined flow rate to a linear function and storing the linear function for each of a plurality of predetermined valve open degrees in the controller according to the mapping program (see Katutura Fig. 7 relating of pressure data with flow rate to a linear function (line or fist data, second data; also, see Col 21 lines 64-66). The first data and second data are also related to different opening degrees. For instance, see step S503 the second data corresponds to a different opening degree and/or different linear equation/line/correlation. Then , the necessary opening degree is found by using the linear/line models (Fig. 7 first reference data and second reference data. Please, see the rejection below for the complete rationale and teachings of Kamukura).
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “approximate a relation of pressure value in the vacuum chamber and the gas flow rate to a linear function and storing the linear function in the controller according to the mapping program, calculate a necessary valve open degree of the vacuum control valve which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function according to the valve-open-degree calculation program”. The disclosure lacks of sufficient written description with respect to these limitations. 
	For instance, the original disclosure paragraphs 0042-0052, Fig, 6, and Claim 3 describes the steps that the algorithm of Fig. 6 takes to find the necessary/optimum valve open degree (interpreted simply as a valve open value that will make a pressure in a chamber reach a target value).  
	Claim 3 and [0051] recites, “by obtaining an orientation of the linear function
LF21, it is possible to obtain the necessary/optimum valve open degree VO of the vacuum control valve 30 suitable for making the pressure value in the vacuum chamber 11 agree with the target value Pt at the estimated flow rate Fe, namely at the predetermined flow rate from the thus obtained orientation”. The orientation has been interpreted as a slope of the function (slope is M = Y/X) as suggested by the Applicant. In the case of the condition 1 pressure target/Y = 133 and flow rate is Ft = 0.5 L/min (see Fig. 4 and see [0044]). Thus, the slope becomes M =133/0.5 = 266.  The disclosure does not teach or suggests how the optimum valve degree (percentage or value in degrees is obtained) from the orientation. The disclosure does not teach or suggest any correlation, formula, or transforming the slope (m) to a valve opening degrees (in percentages as used in this disclosure). Paragraph 0051 simply states that is possible to obtain the necessary/optimum valve open degree VO of the vacuum control from the detected orientation. However, the step of actually determining the /necessary/optimum valve open degree is not disclosed or suggested. Therefore, the disclosure lacks of sufficient disclosure to perform the limitations above. 
	Furthermore, claim 1 further recites “calculate a necessary valve open degree of…based on the linear function for one of the plurality of predetermined valve open degrees that is closest to the valve open degree of the vacuum control valve when beginning operation according to the valve-open-degree calculation program”. The original disclosure lacks of written description for this claimed subject matter. The Examiner suggest the Applicant to point explicit support to the claimed subject matter and the terms underlined above.   
	As to claims 2-4, these dependent are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same errors. 
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: 
	“A) approximate a relation of pressure value in the vacuum chamber and the predetermined flow rate to a linear function and storing the linear function for each of a plurality of predetermined valve open degrees in the controller according to the mapping program, 
	B) calculate a necessary valve open degree of the vacuum control valve which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function according to the valve-open-degree calculation program”. The original disclosure does not enable one of ordinary skill to carry invention as claimed in limitations B) and a person of ordinary skill in the art would have not known how to carry out the invention as claimed in claim 1 above step B) for the following reasons.
	The approximate step is clearly depicted in paragraphs [0030]-[0041] and claim 2. These step/limitations generate a plurality of linear functions (LF11-LF20) when a flow rate (Ft) is maintained at 10L/min,  the valve open degree is changed at plurality of values, and measured pressures are measured and correlated to constant flow rate (Ft constant  10L/min, see 0044) and the valve opening degree at each value . Thus, each linear function Lf11-LF20 is a correlation of a constant flow rate (Ft), valve opening degree, and measured pressure at each valve opening degree. Thus, a map of linear functions is generated and stored (see Figs. 7-8). 
	With respect to limitation B), the original disclosure paragraphs 0042-0052, Fig, 6, and Claim 3 describes the steps that the algorithm of Fig. 6 takes to perform the function limitations B) calculate a necessary/optimum valve open degree of the vacuum control valve…based on a linear function (interpreted simply as a valve open value that will make a pressure in a chamber reach a target value) and which seem to use one or more of linear functions of Step A).  
	Claim 3 and [0051] provides further support and understanding for implementing limitations B) and recites “by obtaining an orientation of the linear function
LF21, it is possible to obtain the necessary/optimum valve open degree VO of the vacuum control valve 30 suitable for making the pressure value in the vacuum chamber 11 agree with the target value Pt at the estimated flow rate Fe, namely at the predetermined flow rate from the thus obtained orientation”. The orientation has been interpreted as a slope of the function (slope is M = Y/X) as suggested by the Applicant. In the case of the condition 1, the pressure target/Y = 133 and the predetermined flow rate is Ft = 0.5 L/min (see fig. 4 and see [0044]). Thus, the slope becomes M =133/0.5 = 266.  
	Thus, the limitation/step B) of calculating the valve opening degree is performed using the valve open degree calculation program of Fig. 6 and 8 has the following requirements/steps:
	-first: a flow rate (Ft) according to a condition 1 is set. Ft is set to 0.5L/min (see [0054]).
	-second, an arbitrary valve open degree is selected such as 11% (see 0056).
	-Third, a second pressure measurement Pm21 is taken (see 0058).
	-fourth, subsequently, the controller estimates a flow rate (Fe) based on the linear function calculated in step A) above (step S23, 0048 or see claim 3) by substituting the measure pressure Pm21 into linear function LF12. However, the linear function in step A) above refers to LF12 which would be a total different linear function in step B), because the flow rate used in limitation A) (10L/min) step is different than a flow rate used in limitation B) (Ft = 0.5) at the same valve open degree. Fig. 8 shows Fe being higher than Ft. However, Fe seems to be Fe= 0.5 during limitation B) (this is according to condition 1 and clearly stated in 0059) and Ft = 10 during function limitation A). Therefore, LF12 of step A) (mapping program and near function generation), should have a different orientation for step B) since the flow rate is different and the valve open degree is constant (11%). Furthermore, estimating Fe is confusing because it was known and set (see [0054]). Also, Fig. 8a and the fourth step require using the linear function to estimate Fe. In Fig. 8 Fe (0.5 L/min) appears after Ft (10l/min). Thus, the disclosure does not enable one skill in the art to arrive at the estimated flow rate Fe and then arrive to an optimal valve open degree based on the described disclosure.        
	Let’s assume that a new linear function (different than in step A, LF12) is created based on Pm21, valve open degree 11%, and Fe = 0.5 in step B).  This new linear function can be called LFnew.  
	-subsequently, the disclosure at [0051 suggests that the controller grasps the target pressure Pt, and based on Pt and Fe the optimum valve open degrees is calculated in step S25. This step seems to involve the generation of a further linear function LFf21 which seems to be derived from LFnew. This further linear function can be derived from Fe, Pt, and LFnew. Claim 3 and [0051] state that by simply obtaining the orientation/slope of this further linear function (LF21) the necessary/optimum valve open degree is possible to be obtained. However, simply finding the slope of a linear function LF21 does not enable one of ordinary skill in the art to perform the invention as claimed and the function limitation B). The controller and the invention as a whole did not perform any correlation of valve open degree and slopes. Even if that would have been the case, the mapping program uses different flow rate to obtain different linear functions than the valve open degree calculation program. Moreover, the controller does not perform any mathematical manipulation, comparison or differential calculation between different linear functions to arrive at the optimum valve open degree from the obtained orientation/slopes of one or more linear functions.  
	 Combining the function limitations A) and B) or, in other words, using the results of the function limitation A) into the function limitation B) does not enable one of ordinary skill in the art to perform the invention as claimed and find the necessary/optimum valve open degree as performed in function limitation B).            
 	The breadth of the claims does not enable of ordinary skill in the art to perform the invention as claimed and perform the limitation B) above. The breadth of the claims includes the step A) approximate a relation of the pressure value in the vacuum chamber and the gas flow rate to a linear function and storing the linear function in the controller according to the mapping program, and B) calculate a necessary/optimum valve open degree of the vacuum control valve which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function according to the valve-open-degree calculation program. As explained above, when the functions are interpreted in light of the specification and further claims 2-4, the claims do not enable one of ordinary skill in the art to perform the invention as claimed and find the necessary/optimum valve open degree as performed in function limitation B).    
	The specification lacks of working examples on how to carry out the invention as claimed in claim 1 function limitation A-B). Paragraphs [0031-0052] seem to explain the steps takes to perform the function limitations A) and B). However, as explained above, there are some discrepancies between the mapping program 702a and the valve open degree calculation program 702b. The specification states “0051 By obtaining an orientation of the linear function 10 LF21, it is possible to obtain the optimum valve open…from the thus obtained orientation”. However, being possible is just a statement that’s does not teach, suggests, or enable one of ordinary skill in the art to obtain the optimum valve open degree. 
	The state of the art and common sense teaches generating linear functions for constant/varying flow rates, and constant/varying valve open degree and correlating the flow rates and valve open degrees to pressures obtained at predetermined values flow rate and the predefined values of valve open degree. However, the state of the art does not teach generating one or more linear functions at a predefined first flow rate, different valve open degrees, and different pressures, and using the first linear generation to find another secondary function generation using a different linear function to obtain an orientation of the secondary orientation to determine an optimum valve opening degree from the orientation alone.
	Therefore, the invention as claimed in claim 1 lacks enablement based on the analysis outlined above.  	     
	As to claims 2-4, these dependent are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same errors. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “approximate…the pressure value and the predetermined flow rate to a linear function and storing the linear function for each of a plurality of predetermined valve open degrees in the controller " in lines 19-22.  There is insufficient antecedent basis for the term “the pressure value” in the claim and this term is confusing. The system and claim includes several steps where different pressures values are measured and detected in different steps and times. Pressure value is broadly interpreted as “pressure”. Line 5 recites “a valve configured to adjust a pressure value”, line 10 recites “a sensor configured to detect the pressure value”, line 14 recites “the vacuum pressure control system configured to perform pressure value control of making the pressure value in the vacuum chamber agree with a target value…”    
Thus, the approximate a relation of “the pressure value” in line 21 is confusing because it is unclear to which term is referring to in any one of the previous term “pressure value” recitations. The approximation is performed before/in advance, the sensor detects pressure control in real time during, and before/in advance of the control system performs the pressure value control step. While there is a pressure in a chamber, the pressure has different values at different points. In this instance, since the valve, sensor, and control system in lines 5, 10, 14 are simply configured and not actively or positively performing the limitations, the term “the pressure value”, would be interpreted as “a pressure”. The term “the pressure” in line 21 would be interpreted as “a pressure”.   
For purposes of Examination, the limitation above will be interpreted as:
--the controller comprises a mapping program and a valve-open-degree calculation program and is configured to, in advance of performing a pressure value control:
 		approximate a relation of a pressure value in the vacuum chamber and a predetermined flow rate to a linear function for each of a plurality of predetermined valve open degrees and storing the linear function in the controller according to the mapping program-- 	
Claim recites the limitation "the valve open degree of the vacuum control valve when beginning operation" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to which “beginning operation” is the limitation referring to.
	As to claims 2-4, these dependent are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same errors. 

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamakura et al (US 10211110).
	As per claim 1, Kamakura teaches a vacuum pressure control system comprising:
	a gas supply source (see Fig. 1 gas supply source 243b; also, see Col 4 lines 43-49 “A first gas supply source 243b…are installed to the first gas supply pipe 243a sequentially from an upstream direction of the first gas supply pipe 243a. Then, a gas a gas containing a first element (the first processing gas) is supplied from the first gas supply source 243b into the process chamber 201 via the MFC 243c,”); 
	a vacuum chamber configured to receive supply of gas from the gas supply source (see Fig. 1 process chamber 201; also se Col 4 line 50);
	a vacuum control valve configured to adjust a pressure value in the vacuum chamber (see Fig. 1 valve 228 or 227; Col 6 lines 17-21 “A pressure regulator 227 such as an APC (Auto Pressure Controller) for controlling the interior of the process chamber 201 to a predetermined pressure and a vacuum pump 223 are connected in series to the exhaust pipe 224”; also, see Col 6 lines 22-31 “…More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate processing to be described later are written”; also, see Col 6 line 65 to Col 7 line7); and 
 	a vacuum pump configured to decompress the vacuum chamber, wherein the gas supply source, the vacuum chamber, the vacuum control valve and the vacuum pump are connected in series are connected in series, (see Fig. 1 gas supply source 243, chamber 201, valve 227 or 228, and pump 223 are in series; also, see Col 6 line 20; all the components are connected sequentially or in a series); 
	a pressure sensor configured to detect the pressure value in the vacuum chamber (see Fig. 1 pressure sensor 229; also, see Col 8 lines 15-16 “the
pressure sensor 229”); and
	a controller configured to control the vacuum control valve (see Fig. 1 controller 260; also, see Col 6 lines 22-23 “The pressure regulator 227 is configured to adjust the internal pressure of the process chamber 201 under control by the controller 260”), wherein the vacuum pressure control system is configured to perform pressure value control to make the pressure value in the vacuum chamber agree with a target value by the controller adjusting a valve open degree of the vacuum control valve based on the pressure value detected by the pressure sensor while the gas is supplied at a predetermined flow rate from the gas supply source to the vacuum chamber (see Col 6 lines 26-31 “the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate processing to be described later are written”; also, see Col 10 lines 57-59 “After adjusting the process chamber 201 and the transfer chamber 203 to a predetermined pressure”),
	the controller comprises a mapping program and a valve-open-degree calculation program and is configured to,  in advance of performing the pressure value control (see Col 7 lines 53-61 “A control program for controlling the operation of the substrate processing apparatus 100…”; also, see Col 8 lines 30-43 “The CPU 260a is configured to control… the valve opening degree adjustment of the exhaust regulating valve 228, the on/off control of the vacuum pump, and the like, according to contents of the read recipe”; also, see Col 14 lines 25-30 and 43-54, the finding of the optimal valve open degree corresponding to the desired requirements of the recipe are performed in advance/before processing the wafer, thus, before an actual pressure value control; the mapping program and valve-open-degree calculation program are included in the process/program of the exhausts characteristics adjust process as shown in Fig. 8 and described in Col 15 lines 1-to Col 16 line 65):
	 	approximate a relation of the pressure value in the vacuum chamber and the predetermined flow rate to a linear function and storing the linear function for each of a plurality of predetermined valve open degrees in the controller according to the mapping program (see Fig. 7 first reference data is an approximation of a relation of pressure values and gas flow rate in a linear function; also, see Col 15 lines 5-26; also, see Col 21 lines 64-66 “acquiring first data serving as reference data on a relationship between a flow rate of the inert gas and a pressure in one of the process chamber or the exhaust part; also, the second data or second reference linear functions also is an approximation of a relation of pressure and flow rate and is stored as a linear functions, see Fig. 9; also, see Col 15 lines 28-40 “Subsequently, in the substrate processing apparatus 100 that performs the exhaust characteristics adjusting process, second data that is actual measurement data on the exhaust characteristics is acquired. More specifically, in a state in which the valve opening degree of the pressure regulator 227 and the valve opening degrees of the exhaust regulating valve 228 are set to a predetermined value, the third gas (inert gas) is supplied from the third gas supply part 245 into 35 the process chamber 201, the flow rate of the inert gas is changed from a first flow rate (minimum flow rate) to a second flow rate (maximum flow rate), and a pressure value (pressure data) at that time is measured by the pressure sensor 229”); and
	calculate a necessary valve open degree of the vacuum control valve which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function (see Col 6 lines 26-31 “More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate
processing to be described later are written”, the conditions are pressure and flow rate) for one of the plurality of predetermined valve open degrees that is closest to the valve open degree of the vacuum control valve when beginning operation according to the valve-open-degree calculation program (see Fig. 8 step S503, s508; also, see Col 16 lines 5 to Col 18 line 60; when a fist linear function is compared with a second linear function and a difference in the gradient is found (S504),  the program adjust the valve opening degree and determines an optimum value based on the difference (step 508); The found optimum opening degree is derived based on the gradient different between the first linear function and the second linear function; For instance, see Col 17 lines 30-44 “In the valve opening degree changing step S508, the valve opening degree of the exhaust regulating valve 228 is changed so that the second data comes closer to the first data. More specifically, when the gradient data on the second data is larger than the gradient data on the first data, the valve opening degree of the exhaust 35 regulating valve 228 is increased. When the gradient data on the second data is smaller than the gradient data on the first data, the valve opening degree of the exhaust regulating valve 228 is decreased. The amount of change (adjustment amount) of the valve opening degree at this time may depend on the size of the difference data or may be a preset quantitative value. By adjusting the valve opening degree of the exhaust regulating valve 228 thus, the second data can be brought closer to the first data”, thus, the necessary/optimum valve opening degree for making the pressure in the chamber reach the target pressure is calculated by using the linear functions; furthermore, the necessary valve open degree is found when is closest to another opening degree, see Fig. 8 S515), and 
	the controller adjusts the valve open degree of the vacuum control valve based on the necessary valve open degree to make the pressure value in the vacuum chamber agree with the target value (see Fig. 8 once the optimum valve open degree is found (s508) which makes the pressure measured agrees with a pressure target/predefined in a recipe (s504), the controller performs processing of the wafer (step 511); see Col 18 lines 32-36 “Thereafter, since the difference data is within the predetermined range and the exhaust characteristics do not deviate from the reference characteristics, the series of substrate processing steps S201 to S208 including at least one film formation step S301 are performed as necessary”; see Col 6 lines 26-31 “More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate
processing to be described later are written”, the conditions are pressure and flow rate ).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al (US 10211110) in view of Proett et al (US 6755079).
	As per claim 2, Kamakura further teaches the vacuum pressure control system according to claim 1, Kamakura further teaches wherein, in advance of performing the pressure value control, the mapping program includes:
	obtaining a pressure measured value of the vacuum chamber at a predetermined valve open degree by the pressure sensor in a state in which the gas is supplied at a measurement flow rate determined by the mapping program to the vacuum chamber from the gas supply source while the vacuum control valve opens at the predetermined valve open degree (see Col 15 lines 28-40 “Subsequently, in the substrate processing apparatus 100 that performs the exhaust characteristics adjusting process, second data that is actual measurement data on the exhaust 30 characteristics is acquired. More specifically, in a state in which the valve opening degree of the pressure regulator 227 and the valve opening degrees of the exhaust regulating valve 228 are set to a predetermined value, the third gas (inert gas) is supplied from the third gas supply part 245 into 35 the process chamber 201, the flow rate of the inert gas is changed from a first flow rate (minimum flow rate) to a second flow rate (maximum flow rate), and a pressure value (pressure data) at that time is measured by the pressure sensor 229”; also, see Fig. 9 these linear functions first data and second data linear functions, are functions correlating flow rate, pressure chamber, and valve opening degrees), and 
	gaining the linear function (see Fig. 8 and 9), which is formed with an intercept (see Fig. 8-9 also see Col 15 lines 28-40).
	Kamakura teaches that the linear functions is obtained at a minimum flow rate and maximum flow rate, but it does not explicitly teach the linear function is formed with an intercept as zero (this simply indicates that the linear functions passes through zero when  value of x-axis variable/flow rate is equal to zero).
	However, Proett, teaches a method of determining/gaining linear functions depicted/formed with an intercept as zero (see Fig. 2 and see Col 5 lines “If the fluid is Newtonian, a graph of differential pressure (.DELTA.P) versus flow rate (Q) will be represented as a curve passing through the origin. If the curve is well described as a line, the system is in laminar flow and the slope of the line is proportional to the viscosity of the fluid”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kamakura’s invention to include determining/gaining linear functions depicted/formed with an intercept as zero as taught by Proett in order to represent the linear functions of Kamakura starting at the origin/zero intercept and identify the pressure of the chamber when the flow rate is zero and since generating lines/linear function starting at the origin was very well known for the purpose of data visualization or graphing.   
	As per claim 3, Kamakura teaches the vacuum pressure control system according to claim 1, Kamakura further teaches wherein in advance of performing the pressure value control, the valve-open-degree calculation program includes (see Fig. 8):
	obtaining a second pressure measured value in the vacuum chamber by the pressure sensor in a state in which the gas at the predetermined flow rate is supplied to the vacuum chamber at the predetermined valve open degree (see Col 15 lines 28-40 “…More specifically, in a state in which the valve opening degree of the pressure regulator 227 and the valve opening degrees of the exhaust regulating valve 228 are set to a predetermined value, the third gas (inert gas) is supplied from the third gas supply part 245 into 35 the process chamber 201, the flow rate of the inert gas is changed from a first flow rate (minimum flow rate) to a second flow rate (maximum flow rate), and a pressure value (pressure data) at that time is measured by the pressure sensor 229.; also, see Fig. 8 the second data/second linear function represents pressure measured at a second time with predetermined flow rate and predetermined opening degree”);
	calculating an estimated flow rate of the gas by substituting the second pressure measured value into the linear function (see Fig. 7 and 9 flow rates are estimated and taken as the flow rate being injected; also, see Col 15 lines 28-40 first flow rate and second flow rates used for generating the linear functions are estimated values to be a minimum predetermined flow rate and maximum predetermined flow rate); and
	gaining an orientation (orientation has been interpreted as a slope. Slope or gradient is taught by Kamakura) of the linear function with the target value set as a linear function of the estimated flow rate with (see Col 16 lines 12-35 see Fig. 8 step S503, s508 ; also, see Col 16 lines 5 to Col 18 line 60; when a fist linear function is compared with a second linear function and a difference in the gradient/slope/orientation is found (S504),  the program adjust the valve opening degree and determines an optimum value based on the difference (step 508); The found optimum opening degree is derived based on the gradient/slope/orientation different between the first linear function and the second linear function, see Step S508; For instance, see Col 17 lines 30-44 “In the valve opening degree changing step S508, the valve opening degree of the exhaust regulating valve 228 is changed so that the second data comes closer to the first data. More specifically, when the gradient data on the second data is larger than the gradient data on the first data, the valve opening degree of the exhaust 35 regulating valve 228 is increased. When the gradient data on the second data is smaller than the gradient data on the first data, the valve opening degree of the exhaust regulating valve 228 is decreased. The amount of change (adjustment amount) of the valve opening degree at this time may depend on the size of the difference data or may be a preset quantitative value. By adjusting the valve opening degree of the exhaust regulating valve 228 thus, the second data can be brought closer to the first data”).
	Kamakura teaches that the linear functions is obtained at a minimum flow rate and maximum flow rate, but it does not explicitly teach the linear function is with an intercept as zero (this simply indicates that the linear functions passes through zero when  value of x-axis variable/flow rate is equal to zero).
	However, Proett, teaches a method of determining/gaining linear functions depicted/formed with an intercept as zero (see Fig. 2 and see Col 5 lines “If the fluid is Newtonian, a graph of differential pressure (.DELTA.P) versus flow rate (Q) will be represented as a curve passing through the origin. If the curve is well described as a line, the system is in laminar flow and the slope of the line is proportional to the viscosity of the fluid”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kamakura’s invention to include determining/gaining linear functions depicted/formed with an intercept as zero as taught by Proett in order to represent the linear functions of Kamakura starting at the origin/zero intercept and identify the pressure of the chamber when the flow rate is zero and since generating lines/linear function starting at the origin was very well known for the purpose of data visualization or graphing.   
	As to claim 4, this claim is the system claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis (claim 3 and 4 recite the same identical subject matter).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	NPL reference Kuphal (Lessons In Industrial Instrumentation) teaches linear functions showing correlation between flow rate, pressure and opening degrees (page 2196). 
	Kouketsu (US patent 6508268) or Nomura et al (US 20200216961) teaches a vacuum pressure control apparatus comprising the system of claim 1, determining an opening degree of a pressure valve to make a pressure in a chamber reach a target pressure at a predetermined flow rate.   
	Kaga et al (US 20140295667) teaches a vacuum pressure control apparatus comprising the system of claim 1, determining an opening degree of a pressure valve to make a pressure in a chamber reach a target pressure at a predetermined flow rate.   
	Osamu et al (JP H0515554) teaches a vacuum pressure control apparatus comprising calculating a necessary opening degree of a valve to make a pressure in a chamber reach a target pressure at a predetermined flow rate based on correlation data.
	Yuki (CN 108456871 A) teaches a pressure control method setting an opening degree based on a correlation of flow rate, pressure and opening degree. Yuki system teaches a mapping program is executed in advance of the pressure control process, wherein for each condition a correlation of target pressure, target flow rate, and opening degree is found and learned    
	    Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which the Applicant thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117